DETAILED ACTION
	Response to Amendment
 The amendment filed on 06/21/2022 has been entered and considered by Examiner. Claims 1 - 15 are presented for examination. Claims 7-9, 13 and 14 are withdrawn.
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Election/Restrictions
Applicant elected without traverse to prosecute claims associated with Group I, related to Claims 1-6, 10-12, and 15, is acknowledge by the Primary Examiner. Accordingly, all claims pertain to the elected Specie will be prosecuted. With regard to the argument that specie I-III are not unique and distinct, the Primary Examiner asserts that Fig. 3 schematically illustrates a Policy Control Function, PCF, node according to its unique and distinct physical layout and process. Fig. 4 schematically illustrates a Session Management Function, SMF, node according to its unique and distinct physical layout and process. Fig. 5 schematically illustrates a Unified Data Repository, UDR, according to its unique and distinct physical layout and process. The restriction is made Final.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al. (US Pub. US 20170317894 A1) in view of Applicant’s Admitted Prior Art (AAPA), ERICSSON: "5G System details for PCC".
	
	For claims 1, 10, and 15, Dao discloses a method of implementing an application rule for an application to be accessed by a User Equipment, UE, in a user session in a Service Based Architecture, SBA, domain in a core network of a telecommunications system, said SBA at least comprising a Policy Control Function, PCF, an Application Function, AF, a User Plane Function, UPF and a Session Management Function, SMF, (Figs. 4B and 5A) [0093, 0102-103] said method comprising the steps of: 
	receiving, by said PCF, an application rule comprising an AF Identifier, AF-ID, identifying said application rule, an Application Identifier, App-ID (step 348, figure 6C) [0116, 0091, 0216]; (figure 9) [0129], 
	identifying said application, and at least one service requirement for servicing said application in said SBA domain (step 348, figure 6C; [0116, 0216]; (figure 9) [0129], 
	instructing, by said PCF, said SMF to execute said at least one service requirement to all present and future user sessions pertaining to said application (step 348, figure 6C; [0116, 0216]; (figure 9) [0129].  
	But Dao doesn’t explicitly teach said application rule being different from existing Policy Charging and Control, PCC, rules and having higher precedence than existing per session PCC rules.
	However, AAPA discloses said application rule being different from existing Policy Charging and Control, PCC, rules and having higher precedence than existing per session PCC rules (see point 5.1.2 on pages 20 to 21; the definition of PCC rule on page 5; page 8, fifth paragraph of point 4.1: "per application basis"; page 16, point 5.4.2; page 14, first and fourth paragraphs of point 4.5.1; precedence entry in table 6.3 on page 92; page 95, last paragraph );
	AAPA also discloses an application rule for an application to be accessed by a User Equipment, UE, in a user session in a Service Based Architecture, SBA, domain in a core network of a telecommunications system, said SBA at least comprising a Policy Control Function, PCF, an Application Function, AF, a User Plane Function, UPF and a Session Management Function, SMF (see table 6.3 on pages 92 to 93).
Since, all are analogous arts addressing telecommunication rules use in a mobile system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art would have been motivated to combine the teachings of Dao and AAPA to enhance charging protocol to better track usage information, thus, improving accuracy of billing transaction.

	Claim 10 differs from claim 1 only by the additional recitation of the following limitations, which is also taught by Dao as modified by AAPA.
 Dao, as modified by AAPA, further discloses a Policy Control Function, PCF, in a Service Based Architecture, SBA, domain in a core network of a telecommunications system, said SBA at least comprising an Application Function, AF, and a Session Management Function, SMF, said PCF being arranged to implement an application rule for an application to be accessed by a User Equipment, UE, in a user session in said SBA domain, said PCF (Figs. 4B and 5A) [0093, 0102-103]. All other identical limitations are rejected based on the same rationale as shown above. 

	Claim 15 differs from claim 1 only by the additional recitation of the following limitations, which is also taught by Dao as modified by AAPA.
	 Dao, as modified by AAPA, further discloses a computer program product, comprising a non-transitory computer readable storage medium [0215] storing instructions which, when executed on at least one processor, cause said at least one processor to carry out the method according to claim 1. All other identical limitations are rejected based on the same rationale as shown above.

	For claims 2 and 11, Dao, as modified by AAPA, further discloses said SBA domain comprises a Unified Data Repository, UDR, said method further comprising the steps of: 
transmitting, by said PCF, said received application rule to said UDR, for storing in said UDR, and receiving, by said PCF, from said UDR, a message acknowledging storage of said application rule (step 348, figure 6C) [0116, 0091, 0216].  Furthermore, AAPA also discloses these features (see the cited passages and point 5.1.2, pages 20 to 21 and point 5.3, pages 29 to 31, especially point 5.3.5 for claims 9 and 14).
	For claim 3, Dao, as modified by AAPA, further discloses initiating a new Protocol Data Unit, PDU, session by said UE, further comprises the steps of: receiving, by said PCF, from said SMF, a request for retrieving at least one policy rule for said PDU session; retrieving, by said PCF, from said UDR, said at least one policy rule and at least one stored application rule for said PDU session, and providing, by said PCF, said retrieved at least one application rule to said SMF (step 348, figure 6C) [0116, 0091, 0216].  Furthermore, AAPA also discloses these features (see the cited passages and point 5.1.2, pages 20 to 21 and point 5.3, pages 29 to 31, especially point 5.3.5 for claims 9 and 14).

	For claim 4, Dao, as modified by AAPA, further discloses said application rule comprises at least one of: a specific Quality of Service, QoS, handling for user sessions pertaining to said application to be accessed by said UE, and/or a specific charging profile for user sessions pertaining to said application to be accessed by said UE (step 348, figure 6C) [0116, 0091, 0216].  Furthermore, AAPA also discloses these features (see table 6.3 on pages 92 to 93).

	For claim 5, Dao, as modified by AAPA, further discloses said PCF receives said application rule from an Application Function, AF, of said application (step 348, figure 6C) [0116, 0091, 0216].  Furthermore, AAPA also discloses these features (see table 6.3 on pages 92 to 93).

	For claim 6, Dao, as modified by AAPA, further discloses said PCF receives said application rule from an operator of said telecommunications system (step 348, figure 6C) [0116, 0091, 0216].  Furthermore, AAPA also discloses these features (see table 6.3 on pages 92 to 93).

	For claim 11, Dao, as modified by AAPA, further discloses said SBA domain comprises a Unified Data Repository, UDR, said PCF further comprising transmit equipment arranged for transmitting a received application rule to said UDR, for storing in said UDR, and wherein said receive equipment is further arranged for receiving, by said PCF, from said UDR, a message acknowledging storage of said application rule (step 348, figure 6C) [0116, 0091, 0216].  Furthermore, AAPA also discloses these features (see the cited passages and point 5.1.2, pages 20 to 21 and point 5.3, pages 29 to 31, especially point 5.3.5 for claims 9 and 14).

	For claim 12, Dao, as modified by AAPA, further discloses said receive equipment is further arranged for receiving, from said SMF, a request to retrieve application rules for a Protocol Data Unit, PDU, session, said PCF further comprising: retrieve equipment, arranged for retrieving, from said UDR, stored application rules and application data for said PDU session, and provide equipment, arranged for providing said retrieved application rules to said SMF (step 348, figure 6C) [0116, 0091, 0216].  
	Furthermore, AAPA also discloses these features (see the cited passages and point 5.1.2, pages 20 to 21 and point 5.3, pages 29 to 31, especially point 5.3.5 for claims 9 and 14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2018/0192471 A1 - Methods by which User Plane (UP) management information is exchanged between an Application Function (AF) supporting one or more applications and a Slice Management Function (SMF) configured to manage traffic flows in a given slice of the network. The exchange of UP management information may be initiated from either the AF or 
the SMF. In the case of AF-initiated information exchange, the UP management information provided by the AF may comprise traffic requirements of applications supported by the AF. In the case of SMF-initiated information exchange, the UP management information provided by the SM may comprise operator policy information or events, and the AF may respond with information of traffic requirements of applications supported by the AF.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642